Title: To Thomas Jefferson from Thomas Appleton, 18 November 1805
From: Appleton, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Leghorn 18. Nov. 1805
                  
                  On board of the ship Traveller Captn. Kidall bound for Baltimore, I have put a Case of plants which are sent to you by Mr Mazzei, and is address’d to the Care of Mr. Purviance collector for that port.—By the same I have obtain’d passages for the two Sculpters procur’d at Rome, and for whom I have requested Mr Purviance to give the necessary facilities for their conveyance to Washington. 
                  I have the honor to be with the highest respect Your devoted Servant
                  
                     Th: Appleton 
                     
                  
               